Attorney Grievance Commission v. Jason Robin Gelb, Misc. Docket AG No. 36, September
Term 2013

ATTORNEY MISCONDUCT — DISCIPLINE — DISBARMENT — Respondent,
Jason Robin Gelb, violated Maryland Lawyers’ Rules of Professional Conduct 1.1; 1.3;
1.4(a); 1.4(b); 1.5(a); 1.5(c); 1.15(a); 1.15(c); 1.15(d); 8.4(a); 8.4(c); 8.4(d); as well as
Maryland Rules 16-606.1 and 16-609, and Maryland Code (1989, 2010 Repl. Vol.), § 10-
306 of the Business Occupations and Professions Article. The violations stemmed from
Respondent’s misappropriation of his clients’ funds and failure to competently and
diligently represent his clients. The appropriate sanction for Respondent’s violations is
disbarment.
Circuit Court for Carroll County
Case No. 06-C-13-064592
Argued: September 4, 2014

                                   IN THE COURT OF APPEALS
                                        OF MARYLAND

                                      Misc. Docket AG No. 36

                                       September Term, 2013



                                     ATTORNEY GRIEVANCE
                                   COMMISSION OF MARYLAND

                                                  v.

                                       JASON ROBIN GELB



                                     Barbera, C.J.,
                                     Harrell
                                     Battaglia
                                     Greene
                                     Adkins
                                     McDonald
                                     Watts,
                                                       JJ.


                                      Opinion by Barbera, C.J.



                                      Filed: October 22, 2014
      On August 6, 2013, Petitioner, the Attorney Grievance Commission of Maryland,

acting through Bar Counsel, filed with this Court a Petition for Disciplinary or Remedial

Action (the “Petition”) against Respondent, attorney Jason Robin Gelb. The Petition

alleged violations of the Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”)

in connection with Respondent’s misappropriation of his clients’ funds and failure to

represent his clients competently and diligently. Specifically, the Petition alleged that

Respondent violated MLRPC 1.1 (competence); MLRPC 1.3 (diligence); MLRPC 1.4(a)

and (b) (communication); MLRPC 1.5(a) and (c) (fees); MLRPC 1.15(a), (c), and (d)

(safekeeping property); MLRPC 8.4(a), (c), and (d) (misconduct); Maryland Rule 16-606.1

(attorney trust account record-keeping); Maryland Rule 16-609 (prohibited transactions);

and Maryland Code (1989, 2010 Repl. Vol.), § 10-306 of the Business Occupations and

Professions Article (hereinafter “BOP § 10-306”) (misuse of trust money).

      On August 12, 2013, this Court designated the Honorable J. Barry Hughes of the

Circuit Court for Carroll County (the “hearing judge”) to conduct an evidentiary hearing

and render written findings of fact and conclusions of law. Respondent was served with

process, in compliance with Maryland Rule 16-753, but did not file a response to the

Petition, timely or otherwise. Accordingly, on October 7, 2013, the hearing judge entered

a default order against Respondent and the matter was set for a hearing to be held on

December 13, 2013. Respondent neither moved to vacate the order nor appeared at the

hearing.
      During the December 13, 2013 hearing, the hearing judge heard evidence from

Petitioner, along with three complainants testifying for Petitioner—Alan Jones, Jr., Calvin

Jones, and Stephanie Dress. Thereafter, the hearing judge issued written findings of fact

and conclusions of law, in which he concluded, by clear and convincing evidence, that

Respondent had violated MLRPC 1.1; MLRPC 1.3; MLRPC 1.4(a) and (b); MLRPC 1.5(a)

and (c); MLRPC 1.15(a), (c), and (d); MLRPC 8.4(a), (c), and (d); Maryland Rule 16-

606.1; Maryland Rule 16-609; and BOP § 10-306. No exceptions were filed.

      On September 4, 2014, we held oral argument, at which only Petitioner appeared.

                                            I.

      Based on the evidence presented at the December 13, 2013 hearing, the hearing

judge set forth findings of fact, which we summarize:

      Respondent was admitted to the Maryland Bar on June 13, 2006.               In 2010,

Respondent was practicing law at the Law Offices of Jason Gelb in Towson, Maryland.

Upon information and belief, Respondent is no longer practicing law in this office.

                            Representation of Alan Jones, Jr.

      In April 2010, Alan Jones, Jr. (“A. Jones”) retained Respondent to initiate collection

actions against debtors to his business, 410 Bail Bonds, LLC (“410 Bail Bonds”).

Respondent orally agreed to be paid on a contingency basis, but he failed to memorialize

this in his written retainer agreement. Respondent also agreed to provide A. Jones with




                                            2
monthly reports of the funds recovered from the collection actions. Although Respondent

initially provided A. Jones with the reports, Respondent later repeatedly failed to do so.

       On April 14, 2010, A. Jones paid Respondent $500 to cover court costs. On or

about July 28, 2011, and on or about October 12, 2011, Respondent issued A. Jones

remittance checks from his operating account for $1051.23 and $973.88, respectively.

       Respondent failed to pursue three of A. Jones’s cases in the District Court of

Maryland, sitting in Baltimore County, against obligors of 410 Bail Bonds. The cases

were dismissed for failure to prosecute, resulting in a loss of $6,000 in money owed by 410

Bail Bonds’s obligors that 410 Bail Bonds was unable to recover.

                              Representation of Calvin Jones

       In 2009, Calvin Jones (“C. Jones”) retained Respondent to collect debts owed to C.

Jones’s companies, Mr. Bail Bonds and Elite Bail Bonds. Respondent agreed to be paid

on a contingency basis, but he failed to memorialize this in a retainer agreement.

Respondent also said that he would issue C. Jones remittance checks from the collection

cases and send him monthly reports of the funds collected.           On March 30, 2011,

Respondent issued C. Jones a remittance check from his operating account for $5,126.58.

       At some point during Respondent’s representation, Respondent issued C. Jones a

check from his trust account that was declined for insufficient funds. At another point,

Respondent issued C. Jones a post-dated check. Respondent also repeatedly failed to




                                             3
communicate with C. Jones about the status of his cases, and three of Elite Bail Bonds’s

cases were dismissed due to Respondent’s failure to prosecute.

                           Representation of Shawn Potochney

       In 2010, Shawn Potochney (“Mr. Potochney”) retained Respondent to initiate

collection actions against the debtors of his company, Last Stop Bail Bonds (“Last Stop”).

Respondent orally agreed to receive a 25% contingency fee, but failed to memorialize this

in his retainer agreement and, instead, later charged Mr. Potochney a 33% fee for the cases

in which Respondent collected funds.

       During the course of representation, Respondent failed to provide Mr. Potochney

with receipts for the payments Respondent received from Last Stop’s collection cases.

Respondent also ignored Mr. Potochney’s request that Respondent provide him with

monthly reports of the collections.

       Beginning in 2011, Respondent issued approximately seven remittance checks to

Mr. Potochney. Respondent instructed Mr. Potochney not to deposit one of the remittance

checks because Respondent had insufficient funds in his account.         After late 2012,

Respondent had no further contact with Mr. Potochney.

                            Representation of Dwayne Holley

       In or about October 2009, Dwayne Holley (“Mr. Holley”) retained Respondent to

represent him in five criminal and civil actions. Mr. Holley paid Respondent $700 for his

legal services, $500 of which he instructed Respondent to use for Mr. Holley’s bail review

                                            4
hearing.     Although Respondent assisted Mr. Holley with his bail review hearing,

Respondent failed to represent Mr. Holley in several other pending actions for which

Respondent was retained. Mr. Holley repeatedly attempted to contact Respondent, but

Respondent failed to respond. Mr. Holley has been unable to secure new counsel or

receive his files from Respondent.

      On March 14, 2013, Petitioner sent Respondent a certified letter notifying him that

the present disciplinary matter had been docketed. On March 15, 2013, Respondent

signed the return receipt card acknowledging his receipt of the letter, but he failed to

respond to Assistant Bar Counsel’s requests for information regarding Mr. Holley’s

complaint.

                           Representation of Stephanie Dress

      In October 2010, Stephanie Dress (“Ms. Dress”) retained Respondent to represent

her in a personal injury case arising from an automobile accident.      From March to

November 2011, Ms. Dress repeatedly attempted to contact Respondent, but she frequently

had difficulty reaching him.

      In or about August 2011, Respondent settled with Geico Insurance Company for

$20,000 on behalf of the negligent driver in Ms. Dress’s accident. On August 22, 2011,

Respondent issued Ms. Dress a settlement check for $8,904.25. That same day, Ms. Dress

signed Respondent’s settlement memorandum, which listed the distributions that

Respondent made to Ms. Dress’s medical providers from the recovery. The memorandum

                                           5
noted that a payment of $1,462.30 was issued to Advanced Radiology. Respondent,

however, did not pay Advanced Radiology until nearly six months later, on February 17,

2012. Respondent’s delay caused Advanced Radiology to refer the debt to a collection

agency, which subsequently instituted a collection action against Ms. Dress, negatively

impacting her credit score.

       During the representation, Respondent also began negotiations with Ms. Dress’s

insurance carrier, but he failed to recover any funds on her behalf. Instead, Respondent

largely ceased communications with Ms. Dress after November 2011 and failed to respond

to Ms. Dress’s repeated requests for her case file in order to pursue her claim against her

insurance carrier.   Respondent also failed to respond to Bar Counsel’s requests for

information regarding the present disciplinary matter.

                                           ***

       Based upon these factual findings, the hearing judge concluded, by clear and

convincing evidence, that Respondent violated MLRPC 1.1 (competence); MLRPC 1.3

(diligence); MLRPC 1.4(a) and (b) (communication); MLRPC 1.5(a) and (c) (fees);

MLRPC 1.15(a), (c), and (d) (safekeeping property); MLRPC 8.4(a), (c), and (d)

(misconduct); Maryland Rule 16-606.1 (attorney trust account record-keeping); Maryland

Rule 16-609 (prohibited transactions); and BOP § 10-306 (misuse of trust money).

                                            II.




                                            6
       In attorney discipline proceedings, this Court “has original and complete jurisdiction

and conducts an independent review of the record.” Attorney Grievance Comm’n v. Page,

430 Md. 602, 626 (2013). We accept the hearing judge’s findings of fact as correct unless

shown to be clearly erroneous. Attorney Grievance Comm’n v. Lara, 418 Md. 355, 364

(2011). Neither Respondent nor Bar Counsel filed exceptions to the hearing judge’s

findings of fact. We therefore treat those findings as established. See Md. Rule 16-

759(b)(2)(A).

       We review de novo the hearing judge’s conclusions of law.             Md. Rule 16-

759(b)(1); Page, 430 Md. at 626. This is true even if, as in this case, a default order was

entered against the respondent by the hearing judge. See Attorney Grievance Comm’n v.

Landau, 437 Md. 641, 650 (2014). The ultimate decision as to whether an attorney has

engaged in professional misconduct lies with this Court. Attorney Grievance Comm’n v.

Agbaje, 438 Md. 695, 717 (2014).

                                            III.

       Neither party filed exceptions to the hearing judge’s conclusions of law. Based

upon our de novo review of the record, we agree with the hearing judge that Respondent

violated MLRPC 1.1; MLRPC 1.3; MLRPC 1.4(a) and (b); MLRPC 1.5(a) and (c);

MLRPC 1.15(a), (c), and (d); MLRPC 8.4(a), (c), and (d); Maryland Rule 16-606.1;

Maryland Rule 16-609; and BOP § 10-306.

             Failure to Diligently Represent and Communicate with Clients

                                             7
       MLRPC 1.3 states, “A lawyer shall act with reasonable diligence and promptness

in representing a client.” This Court has held that “an attorney violates MLRPC 1.3 when

he/she fails to pursue his/her client's case by not prosecuting the claim after filing the

complaint.” Attorney Grievance Comm’n v. Brown, 426 Md. 298, 320 (2012); see also

Attorney Grievance Comm’n v. Costanzo, 432 Md. 233, 253−54 (2013) (holding that an

attorney violated MLPRC 1.3 by failing to pursue a claim on his client’s behalf); Attorney

Grievance Comm'n v. Patterson, 421 Md. 708, 737 (2011) (stating that a lawyer's failure

to prosecute a claim demonstrated “incompetence and insufficient diligence in the matter”

in violation of MLRPC 1.3).

       MLRPC 8.4(d) provides that “[i]t is professional misconduct for a lawyer to . . .

engage in conduct that is prejudicial to the administration of justice[.]” In Attorney

Grievance Comm’n v. Reinhardt, 391 Md. 209, 222 (2006), we explained that an attorney’s

“failure to act on the client’s case for over three years and failure to expedite litigation, to

the client’s detriment, is conduct prejudicial to the administration of justice.”

       Respondent filed collection cases on behalf of A. Jones and C. Jones, but he failed

to prosecute several of the claims. As a result, “six collections cases in the District Court

for Baltimore County were dismissed due to Respondent’s lack of prosecution.”

Respondent also failed to represent Mr. Holley in the all of the matters for which

Respondent was hired. We hold that Respondent’s failure to pursue diligently his clients’




                                               8
cases constitutes a violation of MLRPC 1.3, and is prejudicial to the administration of

justice in violation of MLRPC 8.4(d).

       MLRPC 1.4(a) states, in relevant part, that a lawyer shall “keep the client reasonably

informed about the status of the matter[, and] promptly comply with reasonable requests

for information[.]” MLRPC 1.4(b) states that “[a] lawyer shall explain a matter to the

extent reasonably necessary to permit the client to make informed decisions regarding the

representation.” We have held that “violations of MLRPC 1.3 can be . . . closely linked

to violations of MLRPC 1.4.” Attorney Grievance Comm’n v. Pinno, 437 Md. 70, 80

(2014) (internal quotations and citations omitted).

       The hearing judge found that “Respondent initially began to discuss the

complainants’ cases and as time progressed, failed to communicate with the complainants

regarding information about their individual and company cases.”              In particular,

Respondent did not have any contact with Mr. Potochney after late 2012, and he repeatedly

failed to return Ms. Dress’s calls or respond to Mr. Holley’s requests for information.

Such conduct violates MLRPC 1.4(a). Respondent’s violation of MLRPC 1.3, discussed

above, also constitutes a violation of MLRPC 1.4(a) because Respondent failed to

communicate with A. Jones and C. Jones on their pending claims that were subsequently

dismissed for lack of prosecution.      Respondent’s lack of communication denied the

complainants the opportunity to make informed decisions regarding their representation,

in violation of MLRPC 1.4(b).

                                             9
                                    Unreasonable Fees

       MLRPC 1.5(a) provides, in relevant part, that “[a] lawyer shall not make an

agreement for, charge, or collect an unreasonable fee or an unreasonable amount for

expenses.” “Any charge by a lawyer in excess of [the amount to which the lawyer and

client have agreed] is plainly impermissible and thus excessive or unreasonable” in

violation of MLRPC 1.5(a). Attorney Grievance Comm’n v. Van Nelson, 425 Md. 344,

359−60 (2012) (internal quotations omitted). MLRPC 1.5(c) provides, in relevant part,

that “[a] contingent fee agreement shall be in a writing signed by the client and shall state

the method by which the fee is to be determined[.]”

       Respondent failed to memorialize in writing his contingency fee agreements with

A. Jones, C. Jones, and Mr. Potochney, in violation of MLRPC 1.5(c). Further, as the

hearing judge found, “Respondent initially agreed to charge Mr. Potochney a twenty-five

percent (25%) contingent fee . . . , but he charged Mr. Potochney a thirty-three percent

(33%) fee for those matters in which he collected funds.”           We hold that, because

Respondent charged Mr. Potochney more than the 25% fee in their original agreement,

Respondent’s fee was excessive and unreasonable in violation of MLRPC 1.5(a).

                            Misappropriation of Client Funds

       MLRPC 1.15(a) and (c) states, in relevant part:

             (a) A lawyer shall hold property of clients or third persons that is in a
       lawyer’s possession in connection with a representation separate from the
       lawyer’s own property. Funds shall be kept in a separate account
       maintained pursuant to Title 16, Chapter 600 of the Maryland Rules, and
                                             10
       records shall be created and maintained in accordance with the Rules in that
       Chapter.
                                             ***
              (c) Unless the client gives informed consent, confirmed in writing, to
       a different arrangement, a lawyer shall deposit legal fees and expenses that
       have been paid in advance into a client trust account and may withdraw those
       funds for the lawyer’s own benefit only as fees are earned or expenses
       incurred.

       Respondent issued remittance checks to A. Jones and Elite Bail Bonds from his

operating account, instead of his trust account, improperly co-mingling his funds with his

clients’ funds in violation of MLRPC 1.15(a). Also, as the hearing judge concluded,

Respondent failed to hold his clients’ funds in his trust account, in violation of MLRPC

1.15(c).

       Maryland Rule 16-609 provides that “[a]n attorney or law firm may not borrow or

pledge any funds required by the [Maryland Rules] to be deposited in an attorney trust

account, . . . or use any funds for any unauthorized purpose.” Similarly, BOP § 10-306

states, “A lawyer may not use trust money for any purpose other than the purpose for which

the trust money is entrusted to the lawyer.” Because “the statute and the Rule have the

same requirement,” a violation of Rule 16-609 is a violation of BOP § 10-306. Attorney

Grievance Comm’n v. Goff, 399 Md. 1, 30 (2007).

       MLRPC 8.4(c) states, “It is professional misconduct for a lawyer to . . . engage in

conduct    involving   dishonesty,   fraud,    deceit   or   misrepresentation[.]”     The

“misappropriation of client or third-party funds violates [MLRPC] 8.4(c).” Attorney

Grievance Comm’n v. Goodman, 426 Md. 115, 129 (2012).
                                              11
        Respondent issued a trust account check to C. Jones that was declined for

insufficient funds, and instructed Mr. Potochney not to deposit a check because he had

insufficient funds in his account for the check to clear. In Attorney Grievance Comm’n v.

Glenn, 341 Md. 448, 484 (1996), this Court held that, “[w]hen Respondent’s escrow

account balance fell below the amount required to satisfy the obligations due to [his

clients], and he failed to provide a satisfactory explanation, he misappropriated their

funds.” Because Respondent did not provide an adequate explanation as to why his trust

account had insufficient funds, we conclude that Respondent misappropriated the funds

entrusted to him. We hold that this misappropriation constitutes a violation of Maryland

Rule 16-609, BOP § 10-306, and MLRPC 8.4(c).

       MLRPC 1.15(d) provides that “a lawyer shall deliver promptly to the client or third

person any funds or other property that the client or third person is entitled to receive and,

upon request by the client or third person, shall render promptly a full accounting regarding

such property.” Respondent received a settlement check for Ms. Dress’s matter in August

2011. Respondent, however, did not pay Ms. Dress’s medical bill, as he had agreed, until

February 2012. Respondent’s delayed issuance of the funds owed to the medical provider

constitutes a violation of MLRPC 1.15(d).

       Further, Respondent misappropriated the funds owed to the medical provider in

violation of Maryland Rule 16-609, BOP § 10-306, and MLRPC 8.4(c). In Goodman, the

respondent “could not provide any evidence to refute the [Attorney Grievance

                                             12
Commission’s] claims that the medical bills were unpaid.” 426 Md. at 130. We held that

“[a] permissible inference is that the respondent misappropriated funds that belonged

rightfully to the creditors, which left an insufficient balance to pay his clients’ medical

bills.” Id. Similarly, here, we can infer that, because Respondent did not pay Ms. Dress’s

medical bills until months after he had received her settlement funds, Respondent

misappropriated the funds.

          Respondent’s misappropriation of funds also constitutes a violation of MLRPC

8.4(d).     See Attorney Grievance Comm’n v. Webster, 402 Md. 448, 467 (2007)

(concluding that “misappropriation of client or third party funds [is] ‘prejudicial to the

administration of justice’ in violation of [MLRPC] 8.4(d)[]”).

                                 Improper Record-Keeping

          MLRPC 1.1 states that “[a] lawyer shall provide competent representation to a

client. Competent representation requires the legal knowledge, skill, thoroughness and

preparation reasonably necessary for the representation.”             We have held that

“lackadaisical handling of trust funds [and an] unreliable recordkeeping system . . . rise to

the level of incompetent representation.” Goff, 399 Md. at 18.

          MLRPC 1.15(a) states, in pertinent part, that “[c]omplete records of the account

funds and of other property shall be kept by the lawyer[.] . . .” A Rules Committee

Comment to MLRPC 1.15 notes that “[a] lawyer should maintain on a current basis books

and records in accordance with generally accepted accounting practice . . . and comply with

                                             13
any other record-keeping rules established by law or court order.” See Attorney Grievance

Comm’n v. Obi, 393 Md. 643, 657 (2006) (citing the Comment). Maryland Rule 16-606.1

provides that an attorney shall create and maintain “[a] record for each client matter in

which the attorney receives funds in trust[.]”

       The hearing judge concluded that “Respondent initially provided records of

transactions for the complainants. However, beginning in 2011, Respondent began to

improperly maintain his recordkeeping. After mid-2012, he failed altogether to keep

client records for the complainants.” Respondent’s failure to properly maintain records of

the funds he collected on his clients’ behalf constitutes a violation of MLRPC 1.15(a) and

Maryland Rule 16-606.1. Respondent’s lack of proper record-keeping, combined with his

mishandling of the funds in his attorney trust account, discussed above, rise to a level of

incompetent representation in violation of MLRPC 1.1.

                                 Violations of the MLRPC

       MLRPC 8.4(a) states, “[i]t is professional misconduct for a lawyer to (a) violate or

attempt to violate the Maryland Lawyers’ Rules of Professional Conduct[.]” Based on our

above conclusions that Respondent violated MLRPC 1.1; MLRPC 1.3; MLRPC 1.4(a) and

(b); MLRPC 1.5(a) and (c); MLRPC 1.15(a), (c), and (d); and MLRPC 8.4 (c), and (d), we

also hold that Respondent violated MLRPC 8.4(a).

                                            IV.




                                             14
      We turn now to the appropriate sanction for Respondent’s misconduct.

Respondent did not submit a recommendation for sanction. Bar Counsel recommends

disbarment. Bar Counsel contends that, absent “compelling extenuating circumstances,”

which the hearing judge did not find were present in this case, “[i]ntentional

misappropriation of funds entrusted to an attorney’s care” should result in disbarment.

      The severity of the sanction for an attorney’s misconduct “depends on the

circumstances of each case, the intent with which the acts were committed, the gravity,

nature and effect of the violations, and any mitigating factors.” Attorney Grievance

Comm’n v. Ward, 394 Md. 1, 33 (2006) (citations omitted). The purpose of a sanction is

not to punish the attorney, Attorney Grievance Comm’n v. Garcia, 410 Md. 507, 521

(2009), but rather, “to protect the public and the public’s confidence in the legal

profession[,]” see Attorney Grievance Comm’n v. Zimmerman, 428 Md. 119, 144 (2012).

“Sanctions accomplish these goals by deterring intolerable conduct and keeping those unfit

to practice law from doing so.” Id.

      The gravamen of Respondent’s misconduct is the misappropriation of funds he

collected on his clients’ behalf. As discussed above, we have concluded that, because

Respondent had insufficient funds to pay C. Jones and Mr. Potochney the money owed to

them, and he failed to promptly pay Ms. Dress’s medical bill, Respondent misappropriated

both client and third-party funds. Respondent, as the only name on both his operating and




                                            15
trust account, was solely responsible for the funds and had knowledge of all account

activity.

       We are consistent in holding that the “misappropriation of funds by an attorney is

an act infected with deceit and dishonesty and ordinarily will result in disbarment in the

absence of compelling extenuating circumstances justifying a lesser sanction.”

Zimmerman, 428 Md. at 144 (quoting Attorney Grievance Comm'n v. Vanderlinde, 364
Md. 376, 410 (2001)). That sanction is warranted because attorneys

       must remember that the entrustment to them of the money and property of
       others involves a responsibility of the highest order. They must carefully
       administer and account for those funds. Appropriating any part of those
       funds to their own use and benefit without clear authority to do so cannot be
       tolerated.

Landau, 437 Md. at 652 (quoting Attorney Grievance Comm'n v. Owrutsky, 322 Md. 334,

345 (1991)).

       While the “misappropriation of client funds alone will result in disbarment in the

absence of compelling extenuating circumstances[,]” Attorney Grievance Comm’n v.

Weiss, 389 Md. 531, 566 (2005), here Respondent’s misconduct in misappropriating funds

is exacerbated by multiple other violations, including his failure to provide competent

representation to his clients, his failure to prosecute diligently his clients’ claims, and his

failure to communicate adequately with his clients on their respective matters. These

combined violations create an even stronger case for disbarment. See Attorney Grievance

Comm’n v. Page, 430 Md. 602, 637 (2013) (holding disbarment appropriate after

                                              16
considering the aggravating factor that the respondent “committed multiple offenses”);

Attorney Grievance Comm’n v. Bernstein, 363 Md. 208, 229 (2001) (holding disbarment

appropriate where the respondent’s misappropriation of funds was “compounded by other

numerous rule violations”).

      In light of our precedent, it is clear that Respondent’s misconduct warrants

disbarment, absent compelling extenuating circumstances. Respondent did not offer, nor

did the hearing judge find, any mitigating circumstances, compelling or otherwise, that

would justify a lighter sanction. Therefore, disbarment is the appropriate sanction.

                                         IT IS SO ORDERED; RESPONDENT
                                         SHALL PAY ALL COSTS AS TAXED BY
                                         THE   CLERK   OF    THIS  COURT,
                                         INCLUDING    COSTS     OF   ALL
                                         TRANSCRIPTS,     PURSUANT    TO
                                         MARYLAND RULE 16-761(b), FOR
                                         WHICH SUM JUDGMENT IS ENTERED
                                         IN FAVOR OF THE ATTORNEY
                                         GRIEVANCE COMMISSION AGAINST
                                         JASON ROBIN GELB




                                            17